EXHIBIT 10.24






To:    Kaupthing ehf. as Agent, Kaupthing ehf. as Security Trustee, Chestnutbay
Acquisitionco Limited as Borrower, for itself and on behalf of each Obligor as
Obligors’ Agent
From:    Kaupthing ehf. (in its capacity as Lender under the Facilities
Agreement, the "Existing Lender") and BHFS Two Limited (the "New Lender”)
Dated:    10th November 2016
£58,500,000 Senior Facilities Agreement
originally dated 28 June 2007 as amended and restated on 1 July 2009, 25 June
2010, 25 May 2011, 23 December 2011, 10 September 2013, as amended on 8 May 2014
and as amended and restated on 29 May 2015 and 18 January 2016 and made between
amongst others (1) the Borrower, (2) the
Existing Lender, (3) the Agent and (4) the Security Trustee
(the "Facilities Agreement")


1.
We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This agreement (the "Agreement") shall
take effect as an Assignment Agreement for the purpose of the Facilities
Agreement and as an Accession Deed for the purposes of the Intercreditor
Agreement (and as defined in the Intercreditor Agreement). Terms defined in the
Facilities Agreement have the same meaning in this Agreement unless given a
different meaning in this Agreement. References in this Agreement to the “SPA”
means the sale and purchase agreement dated on 8th November 2016 pursuant to
which BHFS Two Limited acquires the entire issued share capital of Conchord
Limited.



Facilities Agreement
2.
We refer to Clause 28.6 (Procedure for assignment):



(a)
In consideration for the New Lender making the payment described in accordance
with paragraph (b) below, with effect from the Transfer Date set out in
paragraph (c) below the Existing Lender assigns absolutely to the New Lender all
of the Existing Lender’s Loans and related rights referred to in the Schedule,
and all other rights of the Existing Lender under the Facilities Agreement and
the other Finance Documents in accordance with Clause 28.6 (Procedure for
assignment).



(b)
In consideration for the Existing Lender assigning its Loans and related rights
referred to in paragraph (a) above, the New Lender shall pay the Kaupthing Debt
Consideration (as defined in the Schedule) to the Existing Lender in cash by
transfer of such funds for same day value to the Sellers’ Solicitors’ Account
(as defined in the SPA) on or before Completion (as defined in the SPA).



(c)
The proposed Transfer Date is 10 November 2016.



(d)
The Existing Lender is released from all the obligations of the Existing Lender
that correspond to that portion of the Loans specified in the Schedule.






--------------------------------------------------------------------------------

EXHIBIT 10.24




3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
liabilities set out in Clause 28.4 (Limitation of responsibility of Existing
Lenders) which the parties agree apply to this Assignment Agreement but not to
the SPA notwithstanding which the Existing Lender represents and warrants to the
New Lender that as at the Transfer Date set out in paragraph 2(c) above:



(a)
all of the Loans and related rights being assigned pursuant to this Agreement
are legally and beneficially owned by the Existing Lender, free from any
security, lien or option over, or agreement for sale or other disposition of,
such Loans and related rights and are not subject to a sub participation whereby
the Existing Lender has sub participated any of its interests in those Loans and
related rights by way of funded sub participation or risk participation;



(b)
in respect of the Loans and accrued interest thereon and related fees and
charges, the balances outlined in the Schedule are true, complete and correct as
at the Transfer Date set out in paragraph 2(c) above, no other Loans have been
made under the Facilities Agreement and there are no other amounts due to the
Existing Lender from the Borrower or any other member of the Group; and



(c)
the Finance Documents (namely the Facilities Agreement and related Amendment and
Restatement Agreements, the related Intercreditor Agreement and the Transaction
Security Documents) constitute all the material terms of all the debt finance
arrangements between Kaupthing ehf. and the Borrower or any other member of the
Group,



provided that the total aggregate liability of the Existing Lender for all
claims under this Agreement (including the warranties set out above), shall not,
in any circumstances, exceed the amount of the Kaupthing Debt Consideration
received by the Existing Lender.
4.
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is a
company resident in the United Kingdom for United Kingdom tax purposes.



5.
On the Transfer Date referred to in paragraph 2(c) above, the New Lender
becomes:



(a)
party to the relevant Facilities Agreement as a Lender; and



(b)
party to the Intercreditor Agreement as a Senior Lender.



6.
The address and attention details for notices of the New Lender for the purposes
of Clause 35.2 (Addresses) are set out in the Schedule.



7.
The Borrower (for itself and as Obligors’ Agent for the other Obligors):



(a)
confirms that it has consulted with the Existing Lender for at least 3 Business
Days in accordance with Clause 28.2 (Conditions of assignment or transfer); and



(b)
waives the requirement under Clause 28.1 (Assignments and transfers by the
Lenders) that the New Lender is required to be a bank, financial institution,
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets.








--------------------------------------------------------------------------------

EXHIBIT 10.24




Intercreditor Agreement
8.
We refer to clause 28.1 (Assignments and transfers by Senior Finance Parties) of
the Intercreditor Agreement. In consideration of the New Lender being accepted
as a Senior Lender for the purposes of the Intercreditor Agreement (and as
defined in the Intercreditor Agreement), the New Lender confirms that, as from
the Transfer Date referred to in paragraph 2(c) above, it shall be party to the
Intercreditor Agreement as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Agreement to be assumed by a Senior
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Agreement, as if it had been an original party to the
Intercreditor Agreement.



Transaction Security
9.
It is expressly agreed that the security created or evidenced by the Transaction
Security Documents will be preserved for the benefit of the New Lender.



General
10.
This Agreement acts as notice to the Agent (on behalf of each Finance Party) and
to the Borrower (on behalf of each Obligor) of the transfer referred to in this
Agreement.



11.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.



12.
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.



13.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.24




THE SCHEDULE
LOANS AND RIGHTS TO BE TRANSFERRED


Existing Lender
Relevant Facility
Loans
Accrued interest
Fees and charges
 
Kaupthing ehf.
Tranche A Facility
£34,500,000
£4,272,246.93
£0
Kaupthing ehf.
Tranche B Facility
£10,000,000
£6,855,148.24
£0
Kaupthing ehf.
Tranche C Facility
£10,000,000
£872,996.96
£0
 
Total Loans £54,500,000
Total accrued interest £12,000,392.13
 
£66,500,392.13 (such amount, the “Kaupthing Debt Consideration”)



All notices to be sent to the New Lender in respect of any Finance Document
shall be sent to FAO Ann Cartwright at BHFS Two Limited, 2 Crown Court, Rushden,
Northamptonshire NN10 6BS and by email to Ann.Cartwright@brighthorizons.com.









--------------------------------------------------------------------------------

EXHIBIT 10.24




SIGNATORIES


Executed by
KAUPTHING ehf. (as Existing Lender)


)
)
 
on being signed by


Peter Ward………………………………
who, in accordance with the laws of the territory under which Kaupthing ehf. is
incorporated, is acting under the authority of Kaupthing ehf. in the presence
of:
)
)
)
)
)
)
/s/ Peter Ward…………………………
Duly Authorised Signatory




Signature of witness:
/s/ Janine Chisholm
 
 
Name:
Janine Chisholm
 
 
Address:
CMS Cameron
McKenna LLP
78 Cannon Street
London
EC4N 6AF
 
 
Occupation:
Trainee Solicitor
 
 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent, and as an Accession Deed for the purposes of
the Intercreditor Agreement by the Security Trustee and the Transfer Date is
confirmed as [ ] 2016.
Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the transfer referred to in this Agreement, which notice
the Agent receives on behalf of each Finance Party.





--------------------------------------------------------------------------------

EXHIBIT 10.24




Executed by
KAUPTHING ehf. (as Agent)


)
)
 
on being signed by


Peter Ward………………………………
who, in accordance with the laws of the territory under which Kaupthing ehf. is
incorporated, is acting under the authority of Kaupthing ehf. in the presence
of:
)
)
)
)
)
)
/s/ Peter Ward…………………………
Duly Authorised Signatory




Signature of witness:
/s/ Janine Chisholm
 
 
Name:
Janine Chisholm
 
 
Address:
CMS Cameron
McKenna LLP
78 Cannon Street
London
EC4N 6AF
 
 
Occupation:
Trainee Solicitor
 
 








--------------------------------------------------------------------------------

EXHIBIT 10.24




Executed by
KAUPTHING ehf. (as Security Trustee)
)
)
)
 
on being signed by


Peter Ward………………………………
who, in accordance with the laws of the territory under which Kaupthing ehf. is
incorporated, is acting under the authority of Kaupthing ehf. in the presence
of:
)
)
)
)
)
)
/s/ Peter Ward…………………………
Duly Authorised Signatory




Signature of witness:
/s/ Janine Chisholm
 
 
Name:
Janine Chisholm
 
 
Address:
CMS Cameron
McKenna LLP
78 Cannon Street
London
EC4N 6AF
 
 
Occupation:
Trainee Solicitor
 
 










--------------------------------------------------------------------------------

EXHIBIT 10.24




Executed as a deed by
BHFS Two Limited (as New Lender)
)
)
)
 
on being signed by


Stephen Dreier…………………………
in the presence of:


)
)
)
/s/ Stephen Dreier……………………
Duly Authorised Signatory




Signature of witness:
/s/ Elizabeth Larcano
 
 
Name:
Elizabeth Larcano
 
 
Address:
200 Talcott Ave.
Watertown, MA 02472
USA
 
 
Occupation:
Securities Counsel
 
 



Executed as a deed by
Chestnutbay Acquisitionco Limited (as Borrower and as Obligors’ Agent for the
other Obligors)
)
)
)
 
on being signed by


Andrew Morris…………………………
in the presence of:
)
)
)
/s/ Andrew Morris……………………
Duly Authorised Signatory




Signature of witness:
/s/ Janine Chisholm
 
 
Name:
Janine Chisholm
 
 
Address:
CMS Cameron
McKenna LLP
78 Cannon Street
London
EC4N 6AF
 
 
Occupation:
Trainee Solicitor
 
 






